LAVENDER, Justice,
concurring specially:
I concur only in the resolution of the issues affecting the validity of this Initiative Petition. This Court traditionally has declined to concern itself with academic questions disconnected from the granting of actual relief.1 Here the proponents seek only to have their proposed measure submitted to a vote of the people of Oklahoma. The contestants seek only to prevent that from happening. We have finally resolved the issues favorably to the proponents — it is now time for the people to vote. It is not proper to speculate at this time before the people have had an opportunity to vote as to what effect a favorable vote on the measure might have.
I am authorized to state that Justice Opa-la joins in the views herein expressed.

. Hayhurst v. Hayhurst, Okl., 421 P.2d 257 (1966) and a list of eighteen cases collected at 2 Okl.Dig. 271 Appeal and Error Key 19.